FIFTH DIVISION
                         RICKMAN, C. J.,
     MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   February 1, 2022




In the Court of Appeals of Georgia
 A21A1775. HENRY v. GRIFFIN CHRYSLER DODGE JEEP
     RAM.

      PHIPPS, Senior Appellate Judge.

      Plaintiff Dennis Henry appeals from the grant of summary judgment to

defendant Griffin Chrysler Dodge Jeep Ram (“Griffin Chrysler”) in this action

brought under Georgia’s Lemon Law, OCGA § 10-1-780 et seq., and Fair Business

Practices Act (“FBPA”), OCGA § 10-1-390 et seq. Henry contends that the trial court

improperly granted summary judgment based on the erroneous conclusion that the

vehicle at issue here did not qualify for Lemon Law protection. For the reasons that

follow, we disagree and affirm.

      Viewed in the light most favorable to Henry, the nonmoving party, see City of

St. Marys v. Reed, 346 Ga. App. 508, 508-509 (816 SE2d 471) (2018), the record
shows that Griffin Chrysler sold a new 2018 Ram 1500 pickup truck (the “Truck”)

to non-party Kevin Tison in June 2018.1 After Tison complained that the Truck shook

when traveling at certain speeds, he traded it in to Griffin Chrysler for a new vehicle

in August 2019.2 In connection with his trade-in, and as a result of Tison’s complaints

about the Truck, its manufacturer — Fiat Chrysler Automobiles, Inc. (“FCA”) —

issued a “Goodwill Satisfaction Allowance Certificate” providing for $2,500 to be

applied toward Tison’s purchase or lease of a new FCA vehicle. In November 2019,

Griffin Chrysler sold the Truck to Henry.

      In July 2020, Henry sued Griffin Chrysler, alleging that it failed to disclose to

him that the Truck was a “manufacturer buyback” before he bought it, in violation of

the Lemon Law and FBPA. Henry also alleged that Griffin Chrysler improperly

refused to honor his revocation of acceptance of the Truck under the Uniform

Commercial Code. As relief, Henry sought rescission of the sale, monetary damages,

and an order “deny[ing Griffin Chrysler] any allowance for [Henry]’s use of the

[Truck].”


      1
          Tison’s last name also is spelled “Tinson” in the record.
      2
        According to Griffin Chrysler, Tison’s problems with the Truck were caused
by aftermarket parts he installed.

                                           2
      Griffin Chrysler thereafter moved for summary judgment, contending that the

Truck is not subject to the Lemon Law or FBPA because it was never reacquired by

FCA, which, Griffin Chrysler asserted, also is fatal to Henry’s revocation-of-

acceptance claim. Following oral argument, the trial court granted summary judgment

to Griffin Chrysler, concluding, in relevant part, that Henry’s Lemon Law, FBPA, and

revocation claims failed because there is no record evidence establishing either that

FCA reacquired or replaced the Truck or that the Truck had a nonconformity, as

required by the applicable statutory schemes. This appeal followed.

      We review de novo a grant or denial of summary judgment, viewing the

evidence and all reasonable conclusions and inferences drawn from it in the light

most favorable to the nonmovant. City of St. Marys, 346 Ga. App. at 508-509.

Summary judgment is proper when there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law. Id. at 508; see OCGA § 9-11-56 (c).

“[T]he burden on the moving party may be discharged by pointing out by reference

to the affidavits, depositions and other documents in the record that there is an

absence of evidence to support the nonmoving party’s case.” Ellison v. Burger King

Corp., 294 Ga. App. 814, 819 (3) (a) (670 SE2d 469) (2008) (citation and punctuation

omitted); see OCGA § 9-11-56 (c). If the movant meets this burden, the nonmovant

                                          3
“cannot rest on [his] pleadings, but rather must point to specific evidence giving rise

to a triable issue.” Ellison, 294 Ga. App. at 819 (3) (a) (citation and punctuation

omitted); see OCGA § 9-11-56 (e).

      1. As an initial matter, we deem abandoned Henry’s passing, conclusory

assertion in his appellate brief that the trial court erred by granting summary judgment

while discovery was incomplete and a motion to compel was pending, which Henry

has failed to distinctly enumerate as error or support with citation of authority or

argument. See Court of Appeals Rule 25 (c) (1) (“The sequence of arguments in the

briefs shall follow the order of the enumeration of errors, and shall be numbered

accordingly.”), (2) (“Any enumeration of error that is not supported in the brief by

citation of authority or argument may be deemed abandoned.”); Brittain v. State, 329

Ga. App. 689, 704 (4) (a) (766 SE2d 106) (2014) (“[A]n appellant must support

enumerations of error with argument and citation of authority, and mere conclusory

statements are not the type of meaningful argument contemplated by our rules.”)

(citations and punctuation omitted); Blanton v. State, 324 Ga. App. 610, 615 (2) (a),

n. 10 (751 SE2d 431) (2013) (finding that the appellant abandoned a claim that

certain testimony was hearsay by failing to cite any authority to support it).



                                           4
      2. In his first enumeration of error, Henry contends that the trial court erred by

concluding that the Truck is not a “reacquired vehicle” under the Lemon Law. We

disagree.

      This enumeration of error involves statutory construction, which is a legal issue

that we address de novo. See Hill v. First Atlantic Bank, 323 Ga. App. 731, 732 (747

SE2d 892) (2013). The statute at issue here, OCGA § 10-1-790 (a), provides:

      No manufacturer, its authorized agent, new motor vehicle dealer, or
      other transferor shall knowingly resell, either at wholesale or retail,
      lease, transfer a title, or otherwise transfer a reacquired vehicle,
      including a vehicle reacquired under a similar statute of any other state,
      unless the vehicle is being sold for scrap and the manufacturer has
      notified the Attorney General of the proposed sale or:

            (1) The fact of the reacquisition and nature of any alleged
            nonconformity are clearly and conspicuously disclosed in writing
            to the prospective transferee, lessee, or buyer; and

            (2) The manufacturer warrants to correct such nonconformity for
            a term of one year or 12,000 miles, whichever occurs first.

      A knowing violation of this subsection shall constitute an unfair or
      deceptive act or practice in the conduct of consumer transactions under
      Part 2 of Article 15 of Chapter 1 of Title 10 [the FBPA] and will subject
      the violator to an action by a consumer under Code Section 10-1-399[,
      which authorizes a private right of action under the FBPA].

                                          5
Notably, the Lemon Law defines “reacquired vehicle” as:

      a new motor vehicle with an alleged nonconformity that has been
      replaced or repurchased by the manufacturer as the result of any court
      order or judgment, arbitration decision, voluntary settlement entered into
      between a manufacturer and the consumer, or voluntary settlement
      between a new motor vehicle dealer and a consumer in which the
      manufacturer directly or indirectly participated.


OCGA § 10-1-782 (21). When considering the meaning of a statute, a court must

“presume that the General Assembly meant what it said and said what it meant” and

afford the statutory text its “plain and ordinary meaning.” Deal v. Coleman, 294 Ga.

170, 172 (1) (a) (751 SE2d 337) (2013) (citations and punctuation omitted). Under

the plain terms of OCGA § 10-1-782 (21), for a vehicle to qualify as “reacquired” for

purposes of OCGA § 10-1-790 (a), it must have been “replaced or repurchased by the

manufacturer.” OCGA § 10-1-782 (21) (emphasis supplied); accord Bender v.

Southtowne Motors of Newnan II, 339 Ga. App. 439, 445 (1) (793 SE2d 618) (2016)

(concluding that a new vehicle repurchased by Hyundai Motor America qualified as

a “reacquired vehicle” under OCGA § 10-1-790 (a)).

      Here, Henry does not allege — much less point to any record evidence

establishing — that FCA ever replaced or repurchased the Truck, which is fatal to his


                                          6
Lemon Law claim. See OCGA §§ 10-1-782 (21); 10-1-790 (a). He contends,

however, that FCA “directly participated in and was a party in the reacquisition of the

vehicle from its prior owner” by paying Griffin Chrysler a “trade assist” in connection

with the transaction in which Tison traded in the Truck for another vehicle. In support

of this contention, Henry cites the Goodwill Satisfaction Allowance Certificate

discussed above.

      It is undisputed, however, that Griffin Chrysler — and not FCA — bought the

Truck from Tison and sold him another vehicle and that FCA neither “replaced” nor

“repurchased” the Truck. In that vein, the Goodwill Satisfaction Allowance

Certificate explicitly states that: (i) FCA “will not take the vehicle back”; (ii) any

potential trade-in transaction would have to be made with a “Chrysler, Dodge, or Jeep

dealer”; and (iii) the Truck “does not meet the standards for repurchase/replacement

under the Lemon Law of the State of Georgia.” Thus, contrary to Henry’s claims, the

Goodwill Satisfaction Allowance Certificate establishes — at most — only that

Griffin Chrysler “replaced or repurchased” the Truck after its sale to Tison and not

that FCA did so.

      Nevertheless, Henry maintains that the Lemon Law should be broadly

construed to reach this type of arrangement, which he characterizes as an attempt to

                                          7
circumvent the purpose behind the Lemon Law. This we cannot do. Absent clear

evidence that the General Assembly intended a contrary meaning, we assign words

in a statute their “ordinary, logical, and common meanings.” Turner v. Ga. River

Network, 297 Ga. 306, 308 (773 SE2d 706) (2015) (citation and punctuation omitted).

Here, by its terms, the plain language of the statute applies only where a manufacturer

itself has replaced or repurchased a vehicle. See OCGA §§ 10-1-782 (21); 10-1-790

(a). To the extent that Henry challenges the wisdom of the statute as written, he

should direct such concerns to the General Assembly. See, e.g., Priester v. State, 309

Ga. 330, 334 (3) (845 SE2d 683) (2020) (appellate courts generally must defer to the

General Assembly on questions of public policy); Deal, 294 Ga. at 174 (1) (a), n. 11

(“[S]triking the right balance between competing legitimate policy interests is a

political question, and [an appellate court] is concerned only with legal questions. As

members of this State’s judicial branch, it is [an appellate court’s] duty to interpret

the laws as they are written.”) (citation and punctuation omitted); accord Unified

Govt. of Athens-Clarke County v. Athens Newspapers, 284 Ga. 192, 200 (2) (663

SE2d 248) (2008) (policy arguments as to statutory time limits should be addressed

to the General Assembly).



                                          8
      For each of the above reasons, the trial court did not err when it concluded that

no genuine issues of material fact exist as to whether the Truck constituted a

“reacquired vehicle” for purposes of the Lemon Law, and we affirm the trial court’s

ruling in that regard.

      3. Henry further contends that disputed factual issues precluding summary

judgment exist on his FBPA claim. Again, we disagree.

      “The FBPA forbids and declares unlawful any unfair or deceptive acts or

practices in the conduct of consumer transactions and consumer acts or practices in

trade or commerce.” Small v. Savannah Intl. Motors, 275 Ga. App. 12, 15 (4) (619

SE2d 738) (2005) (citation and punctuation omitted); see OCGA § 10-1-393 (a).

“[T]o prevail on a private cause of action under the FBPA, a private individual must

establish three elements: a violation of the Act, causation, and injury.” Small, 275 Ga.

App. at 15 (4) (citation and punctuation omitted). As stated above, by its terms, a

violation of OCGA § 10-1-790 (a) “constitute[s] an unfair or deceptive act or practice

in the conduct of consumer transactions” under the FBPA. Accord OCGA § 10-1-793

(a); Bender, 339 Ga. App. at 443 (1).

      Here, Henry’s FBPA claim depends entirely on his assertion that the Truck is

a “reacquired vehicle” under the Lemon Law. Consequently, because the trial court

                                           9
properly granted summary judgment to Griffin Chrysler on Henry’s Lemon Law

claim, it likewise did not err when it did so on his FBPA claim, and we affirm the trial

court’s ruling in that regard, as well.

      4. Finally, Henry contends that he is entitled to damages resulting from Griffin

Chrysler’s refusal to honor his revocation of acceptance of the Truck under the

Uniform Commercial Code. Once again, we disagree.

      The statute applicable to this claim, OCGA § 11-2-608, provides:

      (1) The buyer may revoke his acceptance of a lot or commercial unit
      whose nonconformity substantially impairs its value to him if he has
      accepted it:

             (a) On the reasonable assumption that its nonconformity would be
             cured and it has not been seasonably cured; or

             (b) Without discovery of such nonconformity if his acceptance
             was reasonably induced either by the difficulty of discovery
             before acceptance or by the seller’s assurances.

      (2) Revocation of acceptance must occur within a reasonable time after
      the buyer discovers or should have discovered the ground for it and
      before any substantial change in condition of the goods which is not
      caused by their own defects. It is not effective until the buyer notifies
      the seller of it.



                                          10
      (3) A buyer who so revokes has the same rights and duties with regard
      to the goods involved as if he had rejected them.

      As is the case with his FBPA claim, Henry’s claim for revocation of acceptance

is premised entirely on his contention that the Truck’s status as a “reacquired vehicle”

substantially impairs its value. Consequently, because Henry’s claim that the Truck

is a “reacquired vehicle” under the Lemon Law fails, the trial court did not err when

it granted summary judgment on his claim for revocation of acceptance, and we

further affirm the trial court’s ruling in that regard.

      Judgment affirmed. Rickman, C. J., concurs; and McFadden, P. J., concurs

specially as to Division One and fully in the remainder of the opinion.




                                           11
In the Court of Appeals of Georgia


 A21A1775. HENRY v. GRIFFIN CHRYSLER DODGE JEEP

        RAM.



       MCFADDEN, Presiding Judge, concurring specially.

       I agree with the majority’s resolution of the merits of Henry’s appeal. But I do

not agree with the majority that Henry has “abandoned” a claim of error. So I concur

specially in Division 1. I concur fully in the remainder of the opinion.

       The majority says that Henry abandoned the “passing, conclusory assertion in

his appellate brief that the trial court erred by granting summary judgment while

discovery was incomplete and a motion to compel was pending,” because he “failed

to distinctly enumerate [the assertion] as error or support [it] with citation of authority

or argument.” It’s not a matter of abandonment, though, because this assertion is not

an enumeration of error. See Court of Appeals Rule 25 (c) (2) (“Any enumeration of

error that is not supported in the brief by citation of authority or argument may be

deemed abandoned.”) I read Henry’s assertion — the first substantive sentence in his
brief, contained in the “Statement of the Case” section — simply as giving context

to the proceedings below.




                                        2